DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (20060107494).
Liao teaches a quick string-tying device, comprising a first case body (Figure 3), the first case body being provided with a first bottom portion (bottom of Figure 3), a first open end (at Detail 14), and a first sidewall (long side of Figure 3) extending and formed from the first bottom portion towards the first open end, the first bottom portion and the first sidewall forming a first accommodation space (within Detail 14), the first bottom portion being provided with a first string-passing opening (bottom of Detail 14) for two free ends of a string to pass therethrough, a slit (Details 13 and 16) formed on the first sidewall and extending from the first open end towards the first bottom portion, the slit being used to clamp the two free ends of the string which enter into the slit (intended use).
In regards to Claim 2, Liao teaches the slit gradually tapers along a direction from the first open end towards the first bottom portion (the round shape of Detail 13 has a taper).
In regards to Claim 3, Liao teaches the first bottom portion is provided with two first string-passing openings for passing the two ends of the string therethrough respectively (there are two Details 14, so there are two openings on the bottom).
In regards to Claim 4, Liao teaches the first sidewall is formed with two slits extending from the first open end towards the first bottom portion (the first slit is Details 13 and 16 as detailed for Claim 1; the second slit is Details 18 and 19)
In regards to Claim 6, Liao teaches a second case body, the second case body comprising a second bottom portion, a second open end, and a second sidewall extending and formed from the second bottom portion towards the second open end, the second bottom portion and the second sidewall forming a second accommodation space, the second case body being provided with a second string-passing opening for the two free ends of the string to pass therethrough (Figure 2 shows two identical case bodies) 
In regards to Claim 7, Liao teaches the first case body and the second case body are connected by a connecting portion (Figure 2, connected by tying cord).
In regards to Claim 8, Liao teaches the second string-passing opening is provided on the second bottom portion of the second case body (Figure 2 shows two identical case bodies, so the second string-passing opening will be located in the same place as the first string-passing opening).
In regards to Claim 9, Liao teaches the second case body extends from an outer side of the first sidewall of the first case body in a direction away from the first sidewall, the second bottom portion being formed at the first sidewall (the second case body can be moved to be in this orientation).
In regards to Claim 10, Liao teaches the second string-passing opening is provided on the second sidewall or the second bottom portion (Figure 2 shows two identical case bodies, so the second string-passing opening will be located in the same place as the first string-passing opening).
Allowable Subject Matter
Claims 11-16 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 11 and 14, as well as their respective dependent claims, are found to be allowable because the prior art of record neither teaches nor reasonably suggests the recitations found therein, including the specific steps of tying slipknots and moving the device as detailed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Lai et al (6381816) Figure 4, Ng (8931811) Figure 3, Bujalla (20180092435) Figure 1d, and Chamberlain (20200008532) Figure 10 teach structures similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732